EXHIBIT 10.2


 


SHARE SALE AND PURCHASE AGREEMENT


 

THIS SHARE PURCHASE AGREEMENT (the “Agreement”) is entered into as of this 28th
day of December 2005 by and among:

 

Mr. Paul Ling ([g10451kgi001.jpg]), an ROC citizen and having his domicile at 11
Fl., 20 Chin-Nan Street, North Area, Taichung City, Taiwan, ROC; and

 

Ms. J. R. Ho ([g10451kgi002.jpg]), an ROC citizen and having her domicile at 5
Fl.-5, 187 Shin-Chin Road, North Area, Taiwan, ROC (hereinafter referred to
individually as a “Purchaser”, collectively, the “Purchasers”.)

 

Hardinge Inc., a corporation duly organized and existing under the laws of the
State of New York, the U.S.A. and having its registered office at One Hardinge
Drive, Elmira, NY 14902-1507, U.S.A. (“Seller”);

 

(Each of the Purchaser and the Sellers is hereinafter referred to individually a
“Party” and collectively, the “Parties”.)

 

W I T N E S S E T H:

 

WHEREAS, Hardinge Taiwan Limited (the “Company”), a company limited by shares
organized and existing under the laws of the R.O.C., having its registered
office at 4 Tse-Chiang San Road, Nan-Kang Industrial Park, Nanto City, Taiwan,
R.O.C., has a paid-in capital of NT$103,750,000 with 10,375,000 issued and
outstanding shares of common stock, at a par value of Ten New Taiwan Dollars
(NT$10) per share;

 

WHEREAS, the Purchasers are willing to purchase a maximum of 1,623,580 shares in
the Company (the “Sale Shares”) from the Seller if the Seller exercises its put
option on the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the foregoing and of the covenants and
agreements herein contained and intending to be legally bound, the Parties agree
as follows:

 

ARTICLE 1.  OPTION AND SALE OF THE SALE SHARES

 

1.01         Option.   The Purchasers hereby grant to the Seller an irrevocable
put option (the “ Option”), exercisable in whole or in part by notice to the
Purchasers, to sell

 

1

--------------------------------------------------------------------------------


 

to the Purchasers the Sale Shares at the Purchase Price (as defined below),
during the period from the execution of this Agreement to March 31, 2006 (the
“Option Period”).

 

1.02         Sale of the Sale Shares.  The Seller may exercise the Option by
sending a written notice to the Purchasers within the Option Period (the
“Notice”).  On the 30th business day after the Notice is received by the
Purchasers (the Closing Date), and pursuant to the terms and subject to the
conditions of this Agreement, the Seller shall sell, assign, transfer and
deliver to the Purchasers, and the Purchasers shall purchase and acquire from
the Seller, the Sale Shares, together with all rights attached or accrued
thereto including the right to all dividends and distributions declared, paid or
made in respect thereof on or after the date hereof.

 

1.03         Purchase Price.  In consideration of the sale and purchase of the
Sale Shares as provided in Article 1.02 hereof, the purchase price for the whole
1,623,580 shares shall be NT$93,885,137.  In case the Seller only exercises part
of the Option, the Purchase Price shall be calculated and determined pro rata
(“Purchase Price”).

 

ARTICLE 2.  THE CLOSING

 

2.01         The Closing.  Upon the terms and subject to the conditions of this
Agreement, the Closing of the transactions contemplated herein will take place
at the office of Lee & Li, Attorneys-at-law at 7th Fl., 201 Tun Hua North Road,
Taipei, Taiwan, R.O.C on the Closing Date.

 

2.02         Deliveries by the Sellers and the Company.  At or prior to the
Closing, the Seller shall or shall cause the Company to, as applicable, deliver
or have delivered each of the following to the Purchasers’ holding vehicle(s) as
set forth in Article 3.02:

 

(1)           A receipt issued by the Seller acknowledging the receipt of
payment of the Purchase Price and specifying the number of the Sale Shares being
transferred to the Purchasers as of the Closing Date;

 

(2)           Share Certificates representing the Sale Shares, duly endorsed by
the Seller, together with all necessary documents as required by the Purchasers
for registration of share transfer for the Sale Shares; and

 

(3)           The shareholders’ roster of the Company having registered therein
the Purchasers as the shareholder holding the Sale Shares (the shareholders
roster shall be duly affixed with seals of the Company and its Chairman of the
Board of Directors).

 

2.03         Payment by the Purchaser. The Purchasers will be entitled to
receive NT$93,885,137 as net proceeds for their sale of shares under a separate
Share Purchase Agreement entered into between the Parties.  The Parties agree
that Lee

 

2

--------------------------------------------------------------------------------


 

and Li, the custodian under the aforementioned agreement, shall remit the
proceeds to an account jointly opened by the Parties upon its receipt of a
written instruction from the Parties.  The proceeds deposited in such joint
account shall be used exclusively for purpose of effecting payment of the
Purchase Price by the Purchasers.  Any interest generated from the account shall
be used to pay any Securities Transaction Tax payable for the sale of the Sale
Shares by the Seller.

 

ARTICLE 3.  CONDITIONS PRECEDENT

 

3.01         Purchasers’ Conditions to Closing.  The obligation of the
Purchasers to purchase the Sale Shares is subject to the satisfaction of
following conditions precedent on or before the Closing Date, unless waived by
the Purchasers in writing:

 

(1)   All government approvals for the transaction contemplated herein in all
relevant jurisdictions have been obtained, including without limitation to the
approvals of the R.O.C. Investment Commission (the “FIA Approval”) for the
Purchaser’s purchase of the Sale Shares.

 

3.02         Seller’s Conditions to Closing.  The obligation of the Seller to
sell the Sale Shares is subject to the satisfaction of following conditions
precedent on or before the Closing Date, unless waived by the Seller in writing:

 

(1)   On or prior to the Closing Date, the Purchasers shall each or jointly
establish a limited company (companies), to acquire the Sale Shares, whose
shareholders shall and remain being the Purchasers only.  All corporate
registration documentation and relevant approvals from the competent authority
shall be obtained by the Purchasers in a form and substance satisfactory to the
Seller on or prior to the Closing Date.

 

ARTICLE 4.  MISCELLANEOUS

 

4.01      Assignment.  The Purchasers may assign their rights under this
Agreement to one or two newly-formed corporations which are one hundred percent
controlled by them.

 

4.02      Confidentiality.  The Seller and the Purchasers agree to keep
confidential the terms and conditions of this Agreement and the transaction
contemplated hereunder.

 

4.03      Governing Law.  This Agreement shall be construed, interpreted and
governed by the laws of the R.O.C., and the Parties hereby consent to the
exclusive jurisdiction of the Taipei District Court for the first instance in
any dispute arising hereunder.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the day and year first above written.

 

 

Hardinge Inc.

 

 

 

 

 

/S/ J. PATRICK ERVIN

 

 

By: J. Patrick Ervin

 

Title: Chairman of the Board,

 

Chief Executive Officer

 

and President

 

 

 

/S/ PAUL LING

 

Mr. Paul Ling ([g10451kgi003.jpg])

 

 

 

 

ID No.: B120692837

Address: 11 Fl., 20 Chin-Nan Street, North Area, Taichung City, Taiwan, ROC

 

/S/ J. R. HO

 

Ms. J. R. Ho ([g10451kgi002.jpg])

 

 

 

 

ID No.: B221096742

Address: 5 Fl.-5, 187 Shin-Chin Road, North Area, Taiwan, ROC

 

4

--------------------------------------------------------------------------------